       Case 2:19-cv-02063-DDC-GEB Document 16 Filed 06/01/20 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


NATHANIEL WRIGHT,

                Plaintiff,

v.
                                                                  Case No. 19-2063-DDC-GEB
NH THORNTON PLACE, LLC,

            Defendant.
____________________________________

                                  MEMORANDUM AND ORDER

        This matter comes before the court on defendant Holiday AL Management Sub LLC’s1

Application for Order Confirming Arbitration Award (Doc. 15). Plaintiff has not submitted a

response, and the time to do so has expired. For reasons explained below, the court grants

defendant’s motion.

        I.      Factual and Procedural Background

        On February 5, 2019, plaintiff filed a Complaint against defendant asserting disability

and race discrimination claims and retaliation claims based on his allegations that he complained

about disability and race discrimination. Doc. 1. On April 1, 2019, the parties filed a Joint

Stipulation to Stay Pending Arbitration, requesting the court stay the proceedings in this case

until the parties completed arbitration. Doc. 6. They attached to the stipulation a Mutual

Agreement to Arbitrate Employment-Related Disputes. It called for mandatory, binding



1
        Defendant’s Application explains that the parties agreed to substitute Holiday AL Management
Sub LLC as the proper defendant at the initial scheduling conference with the arbitrator. Doc. 15 at 1 n.1.
And so, the court thus refers to Holiday AL Management Sub LLC as the defendant instead of the above
captioned defendant, NH Thornton Place, LLC. See also Doc. 6-1 at 2 (Mutual Agreement to Arbitrate
Employment-Related Disputes between plaintiff and “Holiday Retirement and its affiliated entities”
attached to the parties’ Joint Stipulation to Stay Pending Arbitration).
      Case 2:19-cv-02063-DDC-GEB Document 16 Filed 06/01/20 Page 2 of 5




arbitration. Doc. 6-1 at 2. This agreement also explained “[j]udgment on the arbitrator’s award

may be entered in any court having jurisdiction.” Id. at 3. The court granted the sipulated

request to stay the case. Doc. 7.

       The parties selected an arbitrator, who issued a scheduling order setting discovery and

dispositive motion deadlines. Docs. 8, 10. They initiated arbitration proceedings and began

conducting written discovery. Doc. 12. The arbitration hearing was set for May 21-22, 2020.

Doc. 12. On March 3, 2020, the arbitrator issued an order requiring plaintiff to appear for his

scheduled deposition on March 12, 2020. Doc. 15-1 at 2. The order explained that should

plaintiff fail to appear for his deposition, the arbitrator would strike the pleadings and dismiss the

matter with prejudice. Id. And that is precisely what happened. Plaintiff did not appear for his

deposition. Doc. 15-2 at 3. And on March 19, 2020, the arbitrator entered an order striking his

pleadings and dismissing plaintiff’s claims with prejudice. Doc. 15-3 at 2. Also, the arbitrator

directed the parties to cooperate in filing with the court an application to confirm the arbitration

order and enter judgment “in favor of the defendant, each party paying its own costs and fees.”

Id. Defendant now has filed its application for confirmation of the arbitration award (Doc. 15).

       II.        Legal Standard

       Defendant moves the court to confirm the arbitration award under the Federal Arbitration

Act (“FAA”), 9 U.S.C. §§ 1–16, specifically 9 U.S.C. § 9. Section 9 of the FAA provides in

pertinent part:

       If the parties in their agreement have agreed that a judgment of the court shall be
       entered upon the award made pursuant to the arbitration, and shall specify the court,
       then at any time within one year after the award is made any party to the arbitration
       may apply to the court so specified for an order confirming the award, and
       thereupon the court must grant such an order unless the award is vacated, modified,
       or corrected as prescribed in sections 10 and 11 of this title.

9 U.S.C. § 9 (emphasis added).

                                                  2
      Case 2:19-cv-02063-DDC-GEB Document 16 Filed 06/01/20 Page 3 of 5




       The Tenth Circuit has instructed that “‘judicial review of an arbitration award is very

narrowly limited.’” ARW Expl. Corp. v. Aguirre, 45 F.3d 1455, 1463 (10th Cir. 1995) (quoting

Foster v. Turley, 808 F.2d 38, 42 (10th Cir. 1986)). In fact, the standard of review for arbitration

awards “is ‘among the narrowest known to the law.’” Air Methods Corp. v. OPEIU, 737 F.3d

660, 665 (10th Cir. 2013) (quoting LB & B Assocs., Inc. v. Int’l Bhd. of Elec. Workers, Local No.

113, 461 F.3d 1195, 1197 (10th Cir. 2006)). This standard of review comports with the

“‘primary purpose behind arbitration agreements’”—avoiding “‘the expense and delay of court

proceedings.’” ARW Expl. Corp., 45 F.3d at 1463 (quoting Foster, 808 F.2d at 42); see also Air

Methods Corp., 737 F.3d at 665 (explaining that courts should apply a deferential standard to an

arbitrator’s award “since the parties have contracted for an arbitrator to resolve their disputes, not

a court.” (citation and internal quotation marks omitted)).

       A court only may vacate an arbitration award under “limited circumstances.” Denver &

Rio Grande W. R.R. Co. v. Union Pac. R.R. Co., 119 F.3d 847, 849 (10th Cir. 1997). They

include (1) the reasons stated in the FAA, 9 U.S.C. § 10, or (2) “a handful of judicially created

reasons.” Id. (citations omitted). “Outside of these limited circumstances, an arbitration award

must be confirmed.” Id. (citing 9 U.S.C. § 9).

       III.     Analysis

       Defendant asks the court for an order (1) “confirming the Arbitrator’s Order striking the

pleadings and dismissing the matter with prejudice” and (2) “dismissing this action with

prejudice, each party to bear its own costs and fees.” Doc. 15 at 2. Plaintiff has not responded to

the requests.

       The FAA requires that a federal district court with jurisdiction “must grant” a motion to

confirm an arbitration award, “unless the award is vacated, modified, or corrected as prescribed



                                                  3
       Case 2:19-cv-02063-DDC-GEB Document 16 Filed 06/01/20 Page 4 of 5




in sections 10 and 11 of this title.” 9 U.S.C. § 9. Plaintiff has not argued that the court should

vacate, modify, or correct the arbitration award and he has not expressed any intention to do so.

The court thus concludes it must confirm the arbitration award. See, e.g., Loda Okla, LLC v.

Overall, No. 13-CV-191-GKF-FHM, 2014 WL 12704716, at *2–3 (N.D. Okla. Oct. 9, 2014)

(explaining district courts have jurisdiction to confirm arbitration awards “at any time” after

receiving a timely application to confirm—even where the three-month period within which a

party may file a motion to vacate under 9 U.S.C. § 12 has not yet expired—but should wait to do

so if the court has received notice that a party timely intends to move to vacate).2

        The court thus grants defendant’s Application for Order Confirming Arbitration Award.

The court confirms the arbitrator’s order in favor of defendant and against plaintiff, striking the

pleadings and dismissing the matter with prejudice, as described in the arbitration order, Doc.

15-3 at 2. The court directs the Clerk of our Court to enter a judgment consistent with this

ruling, and it should order each party to pay its own costs and fees.

        IT IS THEREFORE ORDERED BY THE COURT THAT defendant’s Application

for Order Confirming Arbitration Award (Doc. 15) is granted.

        IT IS FURTHER ORDERED THAT the Clerk of the Court will enter a judgment

consistent with this Order.




2
        Section 12 of the FAA provides “[n]otice of a motion to vacate, modify, or correct an award must
be served upon the adverse party or his attorney within three months after the award is filed or delivered.”
Three months have not yet passed here. But, under D. Kan. Rule 7.4(b), where a party fails to file a
responsive brief or memorandum “within the D. Kan. Rule 6.1(d) time requirements, the court will
consider and decide the motion as an uncontested motion.” Rule 7.4(b) provides “[o]rdinarily, the court
will grant the motion without further notice. Also, on May 19, 2020, plaintiff’s counsel informed the
court via email that plaintiff has no reason to oppose defendant’s motion. The court notes this informal
communication from plaintiff’s counsel, which copied defendant’s counsel, though not part of the record,
disclaims any intention to file any motion to vacate within the three months permitted by the FAA.

                                                     4
Case 2:19-cv-02063-DDC-GEB Document 16 Filed 06/01/20 Page 5 of 5




IT IS SO ORDERED.

Dated this 1st day of June, 2020, at Kansas City, Kansas.

                                          s/ Daniel D. Crabtree
                                          Daniel D. Crabtree
                                          United States District Judge




                                      5
